DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yabuki et al. (US 2020/0078668 A1) (henceforth, “Yabuki”).
Regarding claims 1, 8, and 15, Yabuki teaches an action execution method, device, and a non-transitory computer-readable storage medium in a virtual gaming environment performed at a terminal device, the method comprising:
setting a key status of a first virtual key to a touchable state in a process of running a round of game when a target object controlled by a user of the terminal device completes an action combination once, the first virtual key being configured to trigger an acceleration operation performed on the target object (e.g., accelerated state in S20-S21 of Fig. 16);
monitoring a first touch operation performed on the first virtual key in the touchable state (e.g., touch input in Para. 73-74 and Fig. 5);
controlling, when the first touch operation is detected, the target object to perform the acceleration operation, and monitoring, within a target time period, a second touch operation performed on a control key configured to control the target object to perform a target action, the target time period being less than or equal to a first time threshold (e.g., drift state in S13-S14 of Fig. 16); and
controlling, when the second touch operation is detected within the target time period, the target object to perform the target action in a process of performing the acceleration operation (e.g., touch input in Para. 73-74 and Fig. 5)
Regarding claims 2, 9, and 16, Yabuki teaches using a driving force experienced by the target object in the process of performing the acceleration operation as an action force in a process of performing the target action: determining, by using the action force, an actual velocity vector of the target object in the process of performing the target action; and determining, according to the actual velocity vector, a target action trajectory of the target object in the process of performing the target action, a quantity of times of collision generated in a process that the target object performs the target action according to the target action trajectory being less than a target threshold (Para. 84 and Para. 121).
Regarding claims 3, 10, and 17, Yabuki teaches determining, according to the action force, a traveling velocity vector of the target object in the process of performing the target action: and determining, according to the traveling velocity vector of the target object in the process of performing the target action and a centrifugal velocity vector generated by the target object in the process of performing the target action, the actual velocity vector of the target object in the process of performing the target action, an included angle between a direction of the actual velocity vector of the target object in the process of performing the target action and a direction of the traveling velocity vector of the target object in the process of performing the target action being less than a first angle threshold (Para. 121).
Regarding claims 4, 11, and 18, Yabuki teaches determining, when the first touch operation is detected, a quantity of times that the first virtual key has been currently touched in the round of game; obtaining a target acceleration matching the quantity of times, the target acceleration being larger when the quantity of times is larger; and controlling the target object to perform the acceleration operation according to the target acceleration (Para. 84).
Regarding claims 5, 12, and 19, Yabuki teaches obtaining a target proportion matching the quantity of times; increasing a traveling acceleration of the target object according to the target proportion, to obtain an updated traveling acceleration; and using the updated traveling acceleration as the target acceleration (Para. 20, Para. 84, and Para. 73-74 and Fig. 5).
Regarding claims 6, 13, and 20, Yabuki teaches a first control key and a second control key, the first control key being configured to adjust a traveling direction of the target object, and the second control key being configured to trigger the target object to perform the target action; and before the setting a key status of a first virtual key to a touchable state, the method further comprises: obtaining an operation instruction generated by performing a long-press operation on the first control key and the second control key in a human-computer interaction interface displayed in the client; and controlling, in response to the operation instruction, the target object to perform the action combination, the action combination comprising: a first action performed by the target object by using the traveling direction as a first direction and a second action performed by the target object by using the traveling direction as a second direction (Para. 84, Para. 102, and Para. 151).
Regarding claims 7 and 14, Yabuki teaches detecting a target angle generated in a process in which the target object switches from the first action to the second action, the target angle being an included angle between the traveling direction of the target object and a sliding direction of the target object; and determining, when the target angle is less than or equal to a second angle threshold, to adjust the key status of the first virtual key from an untouchable state to the touchable state (Para. 121).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715